Citation Nr: 0218750	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  02-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to additional months of educational assistance 
benefits past December 12, 2001, pursuant to Chapter 30, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from October 1992 
to June 1997.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's request for 
additional months of Chapter 30 educational assistance 
benefits, as he had used up his allotment of 36 months of 
these benefits, and in fact had received 37 months of 
benefits, as of December 12, 2001.  


FINDINGS OF FACT

1.  The veteran had active military service from October 
1992 to June 1997.  

2.  The RO awarded the veteran Chapter 30 educational 
assistance benefits based on a February 1999 application 
for benefits; his original entitlement was 36 months, with 
a delimiting date in June 2007.  

3.  As of December 12, 2001, the veteran used up his 36 
month allotment and in fact had received a total of 37 
months of Chapter 30 educational assistance benefits.


CONCLUSION OF LAW

The requirements for entitlement to educational assistance 
benefits past December 12, 2001, pursuant to Chapter 30, 
Title 38, United States Code, have not been met.  38 
U.S.C.A. §§ 5103, 5107, 3011, 3013, 3018A (West 1991 & 
Supp. 2002);  38 C.F.R. § 21.2072 (2001); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. 
No. 106-419, § 103, 114 Stat. 1822 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment of the VCAA and which are not final 
as of that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by the Secretary.  
See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, No 01-997 (U.S. Vet. App. June 19, 
2002).  Here, the veteran was properly informed of all the 
laws and the requirements to succeed in his claim by the 
RO in its statement of the case issued in August 2002.  

The VA has a newly enhanced duty to assist the veteran in 
light of the VCAA. See Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  In this regard, the Board 
notes that the veteran has been afforded assistance 
necessary to obtain relevant documentation pertinent to 
his education claim.  Since the communications and actions 
by the VA meet the standard set forth by the VCAA, the 
Board finds that no further development is needed.




II.  Educational Assistance Claim

This appeal arises out of the veteran's claim that he 
should be entitled to additional months of educational 
assistance benefits beyond December 12, 2001.  He notes 
that he was unable to finish classes due to unforeseen 
family crises and hardship during the course of his using 
his Chapter 30 program benefits, and that he would like to 
finish the course of study he began under the Chapter 30 
program.  The Board notes that the veteran has already 
been deemed eligible for Chapter 30 educational assistance 
benefits, and has been awarded 36 months of benefits.  
Thus, basic eligibility for Chapter 30 benefits is not at 
issue in this appeal.  Rather, the issue involves the 
amount of benefits to which the veteran is entitled.

A brief review of the record reveals that the veteran 
entered active duty service with the United States Navy on 
October 14, 1992, and that he separated from service on 
June 13, 1997.  The veteran was discharged for reasons 
characterized by the Department of Defense (DOD), as 
reflected in VA records, as "RIF," or reduction in force.  

Following service separation, in February 1999 the veteran 
filed a claim for educational assistance benefits, and 
that same month he was found eligible for Chapter 30 
benefits, and awarded 36 months of benefits.  The veteran 
received benefits thereafter, although there was a period 
in early 2000 in which benefits were stopped because his 
school reported his training was not satisfactory.  The 
veteran resumed receiving benefits again in June 2000.  He 
received his last award and payment for classes that were 
certified through December 12, 2001 after he submitted an 
enrollment certification form (VA Form 21-1999), for the 
period August 27, 2001, through December 12, 2001, in 
August 2001.  

The educational award that was processed in November 2001 
reflects that, effective December 12, 2001, the veteran's 
educational benefits were exhausted.  The veteran 
requested additional benefits to finish his studies, which 
he believed would only require one more semester.  He 
noted he had lost time due to family hardships.  In 
January 2002, the RO sent the veteran a letter informing 
him that his entitlement was exhausted, that he had in 
fact used 37 months of benefits and he was only entitled 
to 36, and that his request for additional benefits was 
denied as he had used the maximum amount of benefits 
allowable under the program.  The veteran disagreed with 
that decision, and initiated this appeal.

The law provides that most individuals are entitled to 36 
months of educational assistance, or the equivalent 
thereof in part-time educational assistance.  38 U.S.C.A. 
§ 3013 as amended by Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822 (2000).  Subject to certain other provisions, 
an individual described in 38 U.S.C.A. § (a)(1)(A)(ii)(I) 
or (III) who is also not described in 38 U.S.C.A. § 
3011(a)(1)(A)(i), or an individual described in 38 
U.S.C.A. § 3011(a)(1)(B)(ii)(I) or (III) who is also not 
described in 38 U.S.C.A. § 3011(a)(1)(B)(i) is entitled to 
one month of educational assistance benefits for each 
month of continuous active duty served by such individual 
after June 30, 1985, as part of the individual's obligated 
period of active duty.  Id.  

As noted, the veteran was awarded the maximum amount of 
benefits to which he is entitled under his the 
circumstances of his service.  The veteran does not 
contend that he used less than his 36 months of 
entitlement.  Rather, he notes he was unable to finish his 
studies due to unforeseen personal circumstances.  

The Board acknowledges the veteran's reasons for 
requesting an extension of benefits, and notes that his 
delimiting date is in fact in 2007.  However, it is 
uncontroverted that the veteran has used his maximum 
allotment of Chapter 30 educational benefits.  VA has no 
authority to award additional months of benefits under 
these circumstances.  

In short, there is simply no legal basis to award the 
veteran more than 36 months of educational assistance 
benefits, under Chapter 30, Title 38, United States Code, 
and the appeal is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994)(where the law is dispositive, the claim 
should be denied on the basis of the absence of legal 
merit). The Board notes there have been recent changes in 
the law that affect claims for VA educational assistance 
claims, in particular (Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822 (2000)).  However, the Board finds that the 
changes are not applicable to the instant appeal to the 
extent that it would be prejudicial to the appellant for 
the Board to proceed as above.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

The requirements for entitlement to additional months of 
educational assistance benefits, pursuant to Chapter 30, 
Title 38, United States Code, have not been met, and the 
appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

